DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1, and claims 2-19 based on their dependencies, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1 recites the limitation "the blocking tab of the second link" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  In lines 10-11 it is not the second link.  Therefore, for examination purposes, the claim language will be interpreted as “the blocking tab of the third link”.  Proper correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over PVR U.S. 2019/0175187 (earliest filing date 12/15/2017, herein referred to as “PVR”) and in view of Plyley U.S. 5,706,998 (herein referred to as “Plyley”).
8.	Regarding Claim 1, PVR teaches a medical device comprising:

	b. a first actuator (Fig. 15, ref num 130 [left side]) pivotably coupled to the ground link (); and
	c. a first movable element (Fig. 15, ref num 140) operatively coupled to the first actuator (Fig. 15, ref num 130) by a linkage (Fig. 15, ref num 160, para 0095 “linkage assembly 160 configured to pivotably couple handles 130 to inner actuation assembly 140”), wherein
		c.1 actuating the first actuator (Fig. 15, ref num 130 [left side]) provides input to the linkage to cause the first movable element to move with respect to the ground link (see para 0096 for explanation of movement of the actuator to the movement of the ground link/linkage), the linkage (Fig. 15, ref num 160) including:
			c.1.i the ground link (fig. 15, ref num 166);
			c.1.ii a second link that is pivotable with respect to the ground link (Fig. 15, ref num 164)
			c.1.iii a fourth link that is pivotable with respect to the ground link (Fig. 15, ref num 168); and
			c.1.iv a third link (Fig. 15, ref num 162) having a main body (Fig. 15, ref num 162 whole structure) extending from a first portion to a second portion (as shown in Fig. 15, ref num 162, there is a first portion and second portion, i.e. a right and left side), wherein the third link is pivotably coupled to the second link at a first portion (Fig. 15, as shown ref nums 162 and 164 are pivotable together on the right portion/first portion of the third link) and is pivotably coupled to the fourth link at a second portion 
	d. a second actuator operatively coupled to the ground link (Fig. 15, ref num 130 [right side] as shown in operatively coupled to ref num 166 via ref num 164); and
	e. a second movable element (Fig. 15, ref num 142) operatively coupled to the second actuator (Fig. 15, ref num 130 [right side], see how they are operatively connecting via the linkage system, also read para 0095 for description of movement) such that movement of the second actuator causes the second movable element to move with respect to the ground link (para 0094-0096).
	PVR also teaches that the actuators move between different approximated positions (para 0096).
	However, PVR fails to teach: (c.1.iv) the third link having a blocking tab extending away from the main body, (d) the second actuator having a blocking surface; and (f) wherein the blocking tab of the third link is positioned to engage with at least a portion of the block surface of the second actuator to limit movement of the second actuator until the first actuator is at least partially actuated.
	Plyley teaches a blocking tab of a link (Fig. 23, ref num 122a is the tab of link ref num 34a, Col. 13 lines 56-57 “segment 122 includes a blocking extremity 122a for blocking engagement with linkage 34a”) and a blocking surface of an actuator (Fig. 23, ref num 122 is the surface of actuator system ref num 124 (see Fig. 22, 22A, 22B, and 23, how ref num 124 slides along ref num 122).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, 

9.	Regarding Claim 2, PVR fails to teach the blocking tab extends away from a mid-portion of the main body located between the first portion and the second portion.
	Plyley teaches the blocking tab (ref num 122a) extends away from a mid-portion of the main body located between the first portion and the second portion (as shown in Fig. 23, the blocking tab extends from a middle portion between a left and a right portion of the main body).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 24a preventing movement thereof”).  The blocking tab prevents movement of the linkage assembly when the guide pin is in a certain position (Col. 13 lines 58-62).  This allows the instrument to neither be locked nor fired in the position (Col. 14 lines 20-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the 

10.	Regarding Claim 3, PVR fails to teach the second actuator includes a blocking surface that engages with the blocking tab until the first actuator is at least partially actuated.
Plyley teaches a blocking tab of a link (Fig. 23, ref num 122a is the tab of link ref num 34a, Col. 13 lines 56-57 “segment 122 includes a blocking extremity 122a for blocking engagement with linkage 34a”) and a blocking surface of an actuator (Fig. 23, ref num 122 is the surface of actuator system ref num 124 (see Fig. 22, 22A, 22B, and 23, how ref num 124 slides along ref num 122).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 24a preventing movement thereof”).  The blocking tab prevents movement of the linkage assembly when the guide pin is in a certain position (Col. 13 lines 58-62).  This allows the instrument to neither be locked nor fired in the position (Col. 14 lines 20-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of PVR in order to include a blocking tab and surface to prevent 

11.	Regarding Claim 4, PVR fails to teach when the first actuator is at least partially actuated, the blocking tab is moved such that clearance is created between the blocking tab and the blocking surface allowing the second actuator to be at least partially actuated.
Plyley teaches when the first actuator is at least partially actuated, the blocking tab (ref num 122a) is moved such that clearance is created between the blocking tab and the blocking surface (ref num 122) allowing the second actuator to be at least partially actuated (as shown in Figs. 22 and 23, as ref num 24 is moved between an upward and downward position, ref num 122a moves forwards to backwards, laterally.  This allows ref num 124 to actuated as needed).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 24a preventing movement thereof”).  The blocking tab prevents movement of the linkage assembly when the guide pin is in a certain position (Col. 13 lines 58-62).  This allows the instrument to neither be locked nor fired in the position (Col. 14 lines 20-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of PVR in order to include a blocking tab and surface to prevent 

12.	Regarding Claim 5, PVR fails to teach the blocking tab itself includes a shelf that extends in a proximal-distal direction.
Plyley teaches the blocking tab itself includes a shelf that extends in a proximal-distal direction (see Fig. 22B, ref num 122a).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 24a preventing movement thereof”).  The blocking tab prevents movement of the linkage assembly when the guide pin is in a certain position (Col. 13 lines 58-62).  This allows the instrument to neither be locked nor fired in the position (Col. 14 lines 20-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuators of PVR in order to include a blocking tab with a shelf and surface to prevent movement of the linkages until the actuators were at a certain position for the instrument to remain both locked and unlocked in the desired position.

13.	Regarding Claim 6, PVR fails to teach the blocking surface includes a first blocking surface portion and a second blocking surface portion, and wherein the blocking tab includes a first blocking tab portion and a second blocking tab portion, 
Plyley teaches the blocking surface (Fig. 23, ref num 122) includes a first blocking surface portion (Fig. 23, ref num 122 includes a first portion surface, see left side) and a second blocking surface portion (Fig. 23 , ref num 122 includes a second portion surface, see right side), and wherein the blocking tab (ref num 122a) includes a first blocking tab portion (ref num 122a includes a first portion see the left side) and a second blocking tab portion (ref num 122a includes a second portion, see right side), wherein at a fully blocked position the first blocking surface portion engages with the first blocking tab portion (Col. 13 lines 56-57 “segment 122 includes a blocking extremity 122a for blocking engagement”).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 24a preventing movement thereof”).  The blocking tab prevents movement of the linkage assembly when the guide pin is in a certain position (Col. 13 lines 58-62).  This allows the instrument to neither be locked nor fired in the position (Col. 14 lines 20-23).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it 

14.	Regarding Claim 7, PVR fails to teach between a first actuation position and a second actuation position, the second blocking tab portion engages with the first blocking surface portion.
Plyley teaches between a first actuation position and a second actuation position, the second blocking tab portion engages with the first blocking surface portion (Col. 13 lines 56-60 “more particularly, following staple firing and upon movement of guide pin 29 into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 34a preventing movement thereof”).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 24a preventing movement thereof”).  The blocking tab prevents movement of the linkage assembly when the guide pin is in a certain position (Col. 13 lines 58-62).  This allows the instrument to neither be locked nor fired in the position (Col. 14 lines 20-23).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because 

15.	Regarding Claim 8, PVR fails to teach between a second actuation position and a third actuation position, the first blocking surface portion does not engage the first blocking tab portion and the second blocking surface does not engaged the second blocking tab portion.
Plyley teaches between a second actuation position and a third actuation position, the first blocking surface portion does not engage the first blocking tab portion and the second blocking surface does not engaged the second blocking tab portion (Col. 14 lines 9-16, “moved forwardly to its fully advanced position…segment 122 will be withdrawn…extremity 112a clears the linkage assembly and no longer blocks downward movement of the assembly”).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the movement of the actuator until the first actuator is partially actuated (Col. 13 lines 59-62, “into the first retracted position shown in Fig. 23, blocking extremity 122a moves to a location below linkage assembly 

16.	Regarding Claim 9, PVR fails to teach the blocking tab includes a first blocking tab portion that extends away from the main body at an acute angle relative to the main body in a direction towards the second actuator.
Plyley teaches the blocking tab includes a first blocking tab portion that extends away from the main body at an acute angle relative to the main body in a direction towards the second actuator (see Fig. 23A, ref num 122a extends away from the main body, ref num 42, at an angle towards the actuator, ref num 34a).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit 

17.	Regarding Claim 10, PVR teaches the first actuator is a movable handle (Fig. 15, ref num 130 [left side] is a handle) and wherein the first movable element (Fig. 15, ref num 140) is configured to open and close jaws at a distal end portion of the medical device when actuated by the movable handle (Figs. 10-14, ref num 230/238, ref num 140 contains a drive member aids in the actuation of the jaw assembly, in which when 

18.	Regarding Claim 12, PVR teaches the third link is configured to act as a coupler in the linkage (as shown in Fig. 15, ref num 162 couples ref nums 168 and 164 to each other), and wherein the linkage is a four-bar mechanism (see Fig. 15, ref nums 162-168 for a four-bar mechanism).

19.	Regarding Claim 14, PVR teaches the ground link is a housing (Fig. 15, ref num 166, is within housing ref num 112 and 114, see Fig. 1 and Fig. 15, para 0089).

20.	Regarding Claim 15, PVR teaches the housing includes a fixed handle portion configured to be held by the user (Fig. 15, ref num 161b is connected to ref num 112/114, that is held by a user, para 0092).

21.	Regarding Claim 16, PVR teaches at least a portion of the second link is located within the housing (ref num 164 is within the housing via 112/114 see Fig. 1 and 15, connecting to ref num 166).

22.	Regarding Claim 17, PVR teaches at least a portion of the fourth link is located within the housing (ref num 168 is within the housing via 112/114 see Fig. 1 and 15, connecting to ref num 166).



24.	Regarding Claim 19, PVR teaches the third link is a coupler link, and wherein a least a portion of the coupler link is external of the housing for a full range of travel of the coupler link (Fig. 15, ref num 162 is a coupler, as it couples ref num 166 and 164, as well as the first and second actuators, ref num 130 left and right side; as shown in Fig. 1, ref num 162 as a portion of it external to the housing ref num 112/114).

25.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over PVR and in view of Dycus U.S. 2018/0206907 (herein referred to as “Dyrus”).
26.	Regarding Claim 11, PVR teaches the second actuator is pivotably coupled to the ground link (Fig. 15, ref num 166 and ref num 130 are connected to one another).  PVR also operates in order to cut the tissue, if that is desired by the treatment (Col. 1 lines 60-63).
PVR fails to teach wherein the second actuator is a trigger, and wherein the second movable element is configured to extend a blade at a distal end portion of the medical device when actuated by the trigger.  
Dycus teaches a second actuator that is a trigger (Fig. 11, ref num 70, para 0101), and wherein the second movable element is configured to extend a blade at a distal end portion of the medical device (Fig. 10, ref num 200 and 205) when actuated by the trigger (para 0101 “the trigger assembly 70 actuates the knife assembly 

27.	Regarding Claim 13, PVR teaches the medical device is a forceps (see Fig. 1) including an end effector having jaws (Fig. 1, ref num 230/238) operably coupled to the first actuator (see Fig. 1, abstract, para 0094-0096, the handles are connected to the jaws).  PVR also operates in order to cut the tissue, if that is desired by the treatment (Col. 1 lines 60-63).
PVR fails to teach a blade operably coupled to the second actuator and an electrode, and wherein the end effector is configured to clamp, seal and cut tissue.
Dycus teaches a blade (ref num 200/205) coupled to the second actuator (ref num 70, see Figs. 10 and 11) and an electrode (para 0110 “all of these manufacturing techniques produce an electrode having an electrically conductive surface 112”, this resides in the end effector/jaw members 110), and wherein the end effector is configured to clamp, seal, and cut tissue (para 0109 “conductive sealing surface 112”; para 0019 “cut tissue on at least one side of the jaw members while the tissue is engaged between jaw members”; para 0085 “jaw members 110 and 120 are disposed in spaced relation to one another, to a clamping or closed position”).  The actuator provides selectively deployment of the cutter in order to sever tissue. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over PVR and in view of Plyley and Dycus.
29.	Regarding Claim 20, PVR teaches a forceps (Fig. 1) comprising:
	a. a housing (Fig. 1, 2, and 15, ref num 110/112/114);
	b. a clamp lever pivotably coupled to the housing (Fig. 1, 2, 15, ref num 130, as shown pivots with the housing); and
	c. a drive shaft operatively coupled to the clamp lever by a linkage (Figs. 1, 2, 15, ref num 200);
	d. wherein actuating the clamp lever provides input to the linkage (para 0091) to cause the drive shaft to:
		d.1 translate with respect to the housing (para 0091), the linkage including:
		d.2 a ground link (Fig. 15, ref num 166) that is pivotable with respect to the housing (Fig. 15, ref num 110/112/114, ref num 166 pivots with respect to it), wherein the ground link includes at least a portion of the housing (ref num 166 is included within the housing, see Figs. 1, 2, 15)
		d.3 a second link (Fig. 15, ref num 164) that is pivotable with respect to the housing (Fig. 15, ref num 162 pivots with housing), wherein the second link includes at least a portion of the clamp lever (Fig. 1, 2, and 15, ref num 162 is coupled with ref num 130);

		d.5 a third link (Fig. 15, ref num 162) having a main body (Fig. 15, ref num 162 whole structure) extending from a first portion to a second portion (as shown in Fig. 15, ref num 162, there is a first portion and a second portion, i.e. a right and left side), wherein the third link is a coupler link that is pivotably coupled to the second link at the first portion and is pivotably coupled to the fourth link at a second portion (Fig. 15, ref num 162 is a coupler, as it couples ref num 166 and 168, and pivots with them at different pivot points).
	PVR fails to teach (d.5) a blocking tab extending away from the main body, (d.6) a cut trigger operatively coupled to the housing, the cut trigger having a blocking surface; and (d.7) a blade drive shaft operatively coupled to the cut trigger such that movement of the cut trigger causes the blade drive shaft to translate with respect to the housing, and (e) wherein the blocking tab of the second link is positioned to engage with the blocking surface of the cut trigger to limit movement of the cut trigger until the clamp lever is at least at least partially actuated.
Plyley teaches a blocking tab of a link (Fig. 23, ref num 122a is the tab of link ref num 34a, Col. 13 lines 56-57 “segment 122 includes a blocking extremity 122a for blocking engagement with linkage 34a”) and a blocking surface of an actuator (Fig. 23, ref num 122 is the surface of actuator system ref num 124 (see Fig. 22, 22A, 22B, and 23, how ref num 124 slides along ref num 122).  The blocking tab (ref num 122a) engaged with at least a portion of the blocking surface (ref num 122) to limit the 
Plyley fails to teach a cut trigger operatively coupled to the housing, the cut trigger having a blocking surface; and (d.7) a blade drive shaft operatively coupled to the cut trigger such that movement of the cut trigger causes the blade drive shaft to translate with respect to the housing.
Dycus teaches a blade (ref num 200/205) coupled to the second actuator (ref num 70, see Figs. 10 and 11) and an electrode (para 0110 “all of these manufacturing techniques produce an electrode having an electrically conductive surface 112”, this resides in the end effector/jaw members 110), and wherein the end effector is configured to clamp, seal, and cut tissue (para 0109 “conductive sealing surface 112”; para 0019 “cut tissue on at least one side of the jaw members while the tissue is engaged between jaw members”; para 0085 “jaw members 110 and 120 are disposed in spaced relation to one another, to a clamping or closed position”).  The actuator provides selectively deployment of the cutter in order to sever tissue. Therefore, it would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794